Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pending claims 1-20 are allowed.
Following are the examiner's reasons for allowance: 
The prior art of Castagnoli (7,899,027) with Phuyal (2016/0192439) was demonstrated to have taught or suggested several of the features found in independent claims 1 and 11.  Claims 7-10 and 17-20 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (See previous office action mailed 10/02/2020).
Applicants have incorporated some of the features noted as allowable within the independent claims. Primarily, a base station configured for  - generating measurement information of neighboring base stations (BS), determining a first parent BS to connect to based upon the measurement information and performing an initial access to connect to the determined first parent BS.  Identifying an end-to-end route for the BS to transfer data between a UE and a gateway and transferring the data. Receiving a configuration of a measurement gap and identify the configuration for transmission of a measurement signal including a synchronization signal block (SSB) and transmitting the measurement signal including the SSB based on the identified measurement gap configuration.
 The prior art of record, either alone or in combination, fails to teach each and every element of the claims, as amended. The claims are therefore allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643